    21-10699-dsj        Doc 36-3 Filed 05/28/21 Entered 05/28/21 15:55:33                 Pleading
                               Notice of Presentment Pg 1 of 3
                       Presentment Date and Time: June 17, 2021 at 12:00 p.m. (Prevailing Eastern Time)
                               Objection Deadline: June 17, 2021 at 11:00 a.m. (Prevailing Eastern Time)

TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Brian F. Shaughnessy
Minta J. Nester

Proposed Attorneys for Albert Togut, Not Individually
But Solely in His Capacity as Chapter 7 Interim Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

         NOTICE OF PRESENTMENT OF APPLICATION FOR AN ORDER
         (A) DESIGNATING MITCHELL H. KOSSOFF AS THE RESPONSIBLE
       OFFICER OF THE DEBTOR AND (B) COMPELLING HIM TO (1) PRODUCE
     INFORMATION REQUESTED BY THE CHAPTER 7 TRUSTEE; (2) APPEAR
        FOR EXAMINATION UNDER OATH AT THE BANKRUTPCY CODE
          SECTION 341 MEETING OF CREDITORS; AND (3) OTHERWISE
                 COOPERATE WITH THE CHAPTER 7 TRUSTEE
                 PLEASE TAKE NOTICE that upon the annexed application (the
“Motion”)1 of Albert Togut, not individually but solely in his capacity as the Chapter 7
Interim Trustee (the “Trustee”) of the estate of Kossoff PLLC (the “Debtor”), the
undersigned will present a proposed order (the “Proposed Order”) (A) designating
Mitchell H. Kossoff (“Kossoff”), the only known managing member of the Debtor, as
the responsible officer of the Debtor and (B) compelling Kossoff to perform all of the
Debtor’s duties, including: (1) complying with the Order of Relief; (2) producing the
Requested Information to the Trustee; (3) appearing for examination under oath at the


1
    Capitalized terms used but not defined herein shall have the meanings given to them in the Motion.
  21-10699-dsj     Doc 36-3 Filed 05/28/21 Entered 05/28/21 15:55:33           Pleading
                          Notice of Presentment Pg 2 of 3



Section 341 Meeting and at any adjournment thereof; and (4) cooperating fully with the
Trustee, to the Honorable David S. Jones, United States Bankruptcy Judge, for signature
on June 17, 2021 at 12:00 noon.
              PLEASE TAKE FURTHER NOTICE that responses and objections, if any,
to the Proposed Order must be in writing, conform to the Federal Rules of Bankruptcy
Procedure and the Local Rules of the Bankruptcy Court for the Southern District of
New York, must set forth the name and address of the objecting party, the nature of the
claim or interest of such party, the basis for the objection and the specific grounds
thereof and include, where appropriate, proposed language to be inserted in the
Proposed Order to resolve any such objection.
              PLEASE TAKE FURTHER NOTICE that responses or objections, if any,
must also be filed with the Bankruptcy Court electronically in accordance with General
Order M-399 (which can be found at www.nysb.uscourts.gov) by registered users of the
Bankruptcy Court’s case filing system and by all other parties in interest, on a CD,
preferably in Portable Document Format (PDF), Microsoft Word, or any other
Windows-based word processing format, with a hard copy delivered directly to the

Chambers of the Honorable David S. Jones, and shall be served by first-class mail and
email (where available) upon: (i) Togut, Segal & Segal LLP, proposed attorneys for the
Chapter 7 Interim Trustee, One Penn Plaza, Suite 3335, New York, New York 10119,
Attn: Neil Berger, Esq., (neilberger@teamtogut.com) and Minta J. Nester, Esq.
(mnester@teamtogut.com); (ii) the United States Trustee for the Southern District of
New York, 201 Varick Street, Suite 1006, New York, New York 10014, Attn: Andrew
Velez-Rivera, Esq. (Andy.Velez-Rivera@usdoj.gov); and (iii) any parties required to be
served under any applicable Bankruptcy Rule or Local Rule, so as to be received no
later than June 17, 2021 at 11:00 a.m. (the “Objection Deadline”).




                                             2
  21-10699-dsj      Doc 36-3 Filed 05/28/21 Entered 05/28/21 15:55:33       Pleading
                           Notice of Presentment Pg 3 of 3



                PLEASE TAKE FURTHER NOTICE THAT if no objections to the entry of
the Proposed Order are timely filed and served on or before the Objection Deadline, the
Proposed Order may be entered by the Court without any hearing or any further notice
to any party.


DATED: New York, New York
       May 28, 2021

                                          ALBERT TOGUT,
                                          Not individually but solely in his capacity as
                                          Chapter 7 Interim Trustee of
                                          Kossoff PLLC
                                          By His Proposed Counsel,
                                          TOGUT, SEGAL & SEGAL LLP
                                          By:

                                          /s/ Neil Berger
                                          NEIL BERGER
                                          MINTA J. NESTER
                                          BRIAN F. SHAUGHNESSY
                                          One Penn Plaza, Suite 3335
                                          New York, New York 10119
                                          (212) 594-5000




                                           3
